      Case 2:11-cr-00070-LMA-SS Document 460 Filed 07/20/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                         CRIMINAL ACTION

VERSUS                                                                        No. 11-70

GEMAYEL PIPKINS                                                            SECTION I

                                ORDER & REASONS

      Before the Court is defendant Gemayel Pipkins’s motion 1 for early termination

of supervised release pursuant to the “second chance act.” Pipkins also asks the Court

to “apply” any law that may have been recently passed which would “reduce his

sentence.” 2 Finally, Pipkins requests that the Court appoint counsel to aid him, and

to waive any filing fees that might apply. 3 The government opposes the motion, as

does the United States Probation Officer assigned to Pipkins. 4

      First, the Court denies the motion for appointment of counsel. There is no

constitutional   right   to   appointed   counsel   in   post-conviction   proceedings.

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“[T]he right to appointed counsel

extends to the first appeal of right, and no further.”). While, in certain circumstances,

a court may appoint counsel to aid a defendant in post-conviction proceedings, such

appointment is only done where the interests of justice so require. See, e.g., United




1 R. Doc. No. 457.
2 Id. at 1.
3 Id.
4 R. Doc. No. 459, at 1 (noting that the probation officer “believe[s] more time on

supervision will aid Pipkins’s successful, unsupervised return to society”).
      Case 2:11-cr-00070-LMA-SS Document 460 Filed 07/20/21 Page 2 of 3




States v. Robinson, 542 F.3d 1045, 1052 (5th Cir. 2008). And, at least one circuit has

concluded, because a defendant moving for early termination of supervised release

does not “face[] a loss of liberty or . . . an extension or revocation of a term of

supervised release,” it is not an abuse of discretion to deny counsel. United States v.

Easton, 755 F. App’x 916, 919 (11th Cir. 2018). Pipkins’s motion is a simple one;

appointing counsel is unnecessary. 5

      Next, the Court concludes that early termination of Pipkins’s term of

supervised release is inappropriate at this time.     “Title 18, United States Code,

Section 3583(e) authorizes a district court to terminate supervised release at any time

after the expiration of one year if, after considering the factors set forth in Section

3553(a), ‘it is satisfied that such action is warranted by the conduct of the defendant

released and the interest of justice.’” United States v. Allen, No. 09-77, 2021 WL

1110973, at *1 (E.D. Tex. Mar. 23, 2021) (quoting 18 U.S.C. 3583(e)(1)). “District

courts enjoy considerable discretion in determining when the interests of justice

warrant early termination, and courts have consistently declined to grant such relief

just because the defendant has complied with his conditions.” Id. at *2 (gathering

cases) (quotation omitted).

      As the government acknowledges, Pipkins has been under supervision for

approximately two-and-a-half years of a ten-year term. 6 While the Court does not


5 Pipkins’s term of imprisonment was previously reduced to reflect an amended
guideline range. R. Doc. No. 354. As noted, Pipkins’s instant motion includes a
request that the Court apply any law that might reduce his sentence; it does not,
however, identify any statute.
6 R. Doc. No. 459, at 1.

                                       2
      Case 2:11-cr-00070-LMA-SS Document 460 Filed 07/20/21 Page 3 of 3




dismiss completely the possibility that, at some point, early termination may be

appropriate, it agrees with Probation; Pipkins would benefit from more time under

supervision.   The Court sees no reason to terminate supervision at this time.

Accordingly,

      IT IS ORDERED that the motion for early termination and for appointment

of counsel is DENIED.

      IT IS ORDERED that the motion to waive filing fees is DISMISSED AS

MOOT.

      New Orleans, Louisiana, July 20, 2021.



                                        _______________________________________
                                                  LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                       3
